Case 3:20-cv-00495-SDD-RLB   Document 31-3   08/25/20 Page 1 of 19




                      EXHIBIT 1
        Case 3:20-cv-00495-SDD-RLB              Document 31-3         08/25/20 Page 2 of 19




                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF LOUISIANA


JENNIFER HARDING, JASMINE POGUE, OMEGA
TAYLOR, LOUISIANA STATE CONFERENCE OF
THE NAACP, and POWER COALITION FOR
EQUITY AND JUSTICE,

                        Plaintiffs,                              Case. No. 3:20-cv-00495
   v.

JOHN BEL EDWARDS, in his official capacity as
Governor of Louisiana, and KYLE ARDOIN, in his
official capacity as Secretary of State of Louisiana.
                       Defendants




                           DECLARATION OF DR. ARTHUR L. REINGOLD

ARTHUR L. REINGOLD, acting in accordance with 28 U.S.C. §1746, 26(a)(2)(B), the Federal

Rules of Civil Procedure, and Rules 702 and 703, the Federal Rules of Evidence, does hereby

declare and say:

        1.       I am the Division Head of Epidemiology and Biostatistics at the University of California,

Berkeley, School of Public Health. I have worked on the prevention and control of infectious diseases in

both the United States, including eight years at the U.S. Centers for Disease Control and Prevention

(“CDC”), and with numerous developing countries around the world for over forty years. Since its

inception in 1994, I have directed or co-directed the CDC-funded California Emerging Infections

Program. I am a member of the Society for Epidemiologic Research and the American Epidemiological

Society; an elected Fellow of the Infectious Disease Society of America and of the American Association

for the Advancement of Science; and an elected member of the Institute of Medicine of the National
       Case 3:20-cv-00495-SDD-RLB                Document 31-3         08/25/20 Page 3 of 19




Academy of Sciences. I was previously the President of both the Society for Epidemiologic Research and

the American Epidemiological Society. I have served on the editorial boards of the following journals:

American Journal of Epidemiology, Epidemiology, and Global Public Health.

        2.       I received my A.B. in biology from the University of Chicago in 1970, and my M.D.

from the University of Chicago in 1976. Among other things, I completed a residency in internal medicine

and a preventive medicine residency with the CDC.

        3.       My career in public health has been in the area of infectious diseases and epidemiology.

Following my positions at the CDC (1979–87), I joined the faculty of the School of Public Health at

Berkeley as a Professor of Epidemiology (1987–present), the faculty of the Department of Epidemiology

and Biostatistics at the University of California, San Francisco (“UCSF”) (1989–present), and as a Clinical

Professor in the Department of Medicine at UCSF (1991–present). From 1990–94, I was the Head of the

Epidemiology Program, Department of Biomedical and Environmental Health Sciences, University of

California, Berkeley; from 1994–2000, I was the Head of the Division of Public Health Biology and

Epidemiology, University of California, Berkeley; from 2000–18, I was the Head of the Division of

Epidemiology, School of Public Health, University of California, Berkeley; from 2018 continuing through

the present, I am the Head of the Division of Epidemiology and Biostatistics, School of Public Health

University of California, Berkeley.

        4.       My research focuses on emerging and re-emerging infections in the United States and

in developing countries; respiratory infections and vaccine-preventable diseases in the United States and

in developing countries; and disease surveillance, outbreak detection, and outbreak response.

        5.       Attached and incorporated by reference to this declaration is a copy of my curriculum

vitae. (Attached here as Attachment A).




                                                     2
        Case 3:20-cv-00495-SDD-RLB                Document 31-3         08/25/20 Page 4 of 19




        6.        I am currently involved in multiple projects related to SARS-CoV-2, a novel coronavirus

that causes Coronavirus Disease 2019 (COVID-19). I am collaborating on research concerning SARS-

CoV-2 and its incidence, and serving on SARS-CoV-2 advisory groups for multiple organizations,

including UC Berkeley, the University of California system, and the City and County of San Francisco,

among others.

        7.        As of August 21, there were over 5.5 million confirmed cases of COVID-19 in the

United States, and over 174,000 confirmed deaths caused by the virus.1 Nationally, the number of

confirmed cases has increased since the start of the year, with the rate of increase accelerating at an even

faster rate since June.




                                                                                    2




1
  CDC, “United States COVID-19 Cases and Deaths by State,” CDC (accessed August 13, 2020)
https://www.cdc.gov/covid-data-tracker/#cases/.
2
  John Hopkins, “Cumulative Cases,” available at: https://coronavirus.jhu.edu/data/cumulative-
cases.




                                                     3
       Case 3:20-cv-00495-SDD-RLB                 Document 31-3         08/25/20 Page 5 of 19




          8.     Importantly, the rise in cases is not just a reflection of increased testing. If the rate of

COVID-19 were stable or decreasing, increased testing would produce a lower proportion of tests being

positive, as presumably, a larger and more representative selection of the population (not only those with

symptoms or known exposure) would be included. Since the case rate and the proportion of tests positive

rate have increased simultaneously, data suggest that the increase in confirmed cases indicates a true rise

in cases.

          9.      One measure of the positivity rate for Louisiana itself indicates that it has risen from

under 5% in June to between 7% and 10% in the first weeks of August, indicating that the surge in reported

cases in Louisiana is not solely a function of an increase in the number of tests performed.3 In the last

weeks of August, the positivity rate has decreased slightly, to around 5.2%.4

          10.    SARS-CoV-2 virus is a respiratory virus; COVID-19 patients typically, but not

invariably, present with acute respiratory signs and symptoms. The most common symptoms are fever,

cough, and shortness of breath. Other identified symptoms include muscle aches, headaches, chest pain,

diarrhea, coughing up blood, sputum production, runny nose, nausea, vomiting, sore throat, confusion,

loss of senses of taste and smell, and loss of appetite. Due to the respiratory impacts of the disease,

individuals may need to be put on oxygen, and in severe cases, patients may need to be intubated and put

on a ventilator. COVID-19 can lead in some patients to respiratory failure, other organ failure, and/or

other serious, life-threatening complications, such as cardiovascular events, strokes, and seizures. Strokes

have been reported in people in their thirties. COVID-19 is also known to impact the brain and nervous

system.


3
 John Hopkins University, “Daily State-by-State Testing Trends,” (accessed August 13, 2020)
https://coronavirus.jhu.edu/testing/individual-states/louisiana.
4
 John Hopkins University, “Daily State-by-State Testing Trends,” (accessed August 13, 2020)
https://coronavirus.jhu.edu/testing/individual-states/louisiana.




                                                     4
        Case 3:20-cv-00495-SDD-RLB              Document 31-3         08/25/20 Page 6 of 19




        11.       Although people of all ages have contracted COVID-19, older people and those with

co-morbid conditions (concurrent illnesses) are most likely to become severely ill. According to the CDC,

the following conditions may be associated with an increased risk of severe COVID-19 illness:

    •   age 65 and older;

    •   residence in a nursing home or long-term care facility;

    •   Cancer;

    •   Chronic kidney disease;

    •   COPD (chronic obstructive pulmonary disease);

    •   Immunocompromised state (weakened immune system) from solid organ transplant;

    •   Obesity (body mass index of 30 or higher);

    •   Serious heart conditions, such as heart failure, coronary artery disease, or
        cardiomyopathies;

    •   Sickle cell disease;

    •   Type 2 diabetes mellitus.

        12.       According to a July 2020 CDC report (reviewing data through April 24, 2020) 83% of

those dying of COVID-19 under 65 had an underlying medical condition; among these, at least 60.9%

had cardiovascular disease and at least 39.5% had diabetes mellitus.5 The CDC estimates that six in ten

American adults have been diagnosed with at least one chronic medical condition, and four in ten have

been diagnosed with more than one chronic medical condition.6




5
 Worthan et. al, “Characteristics of Persons Who Died with COVID-19 - United States,
February 12 - May 18, 2020, (July 10, 2020), CDC:
https://www.cdc.gov/mmwr/volumes/69/wr/mm6928e1.htm.
6
 Centers for Disease Control. 2020. “National Center for Chronic Disease Prevention and Health
Promotion.” https://www.cdc.gov/chronicdisease/tools/infographics.htm. Accessed 15 July 2020.




                                                    5
       Case 3:20-cv-00495-SDD-RLB               Document 31-3        08/25/20 Page 7 of 19




        13.       Certain racial and ethnic minority populations, especially African-Americans, are at

particularly high risk of developing life-threatening COVID-19 illnesses. Nationally, as of August 3,

2020, 22.4% of reported COVID-19 deaths in the US have reportedly occurred in African Americans,

while only 12 to 13 percent of the total US population is African American.7 Among those aged 45-54,

Black and Hispanic/Latino COVID-19 death rates in the United States are at least six times higher than

for whites.8 There are a number of reasons for this disparity. African Americans are more likely to work

essential jobs. They make up 17% of front-line workers, but just 11.9% of the US workforce.9 African

Americans are also more likely to live in poverty and lack adequate access to health care. In Louisiana,

for example, 30% of African Americans live below the poverty line, compared to 12% of white people.10

        14.      Another key reason for the higher death rate is that African Americans are more likely

to have co-morbid conditions. African American adults are 40% more likely to have high blood pressure




7
  Centers for Disease Control, (last visited August 3, 2020): https://www.cdc.gov/covid-data-
tracker/index.html#demographics.
8
  Tiffany Ford et al, “Race gaps in COVID-19 deaths are even bigger than they appear,”
Brookings Institute (June 16, 2020): https://www.brookings.edu/blog/up-front/2020/06/16/race-
gaps-in-covid-19-deaths-are-even-bigger-than-they-appear/.
9
  Dion Rabouin, “Black workers overrepresented in essential work during coronavirus
pandemic,” Axios (June 3, 2020): https://www.axios.com/black-workers-essential-coronavirus-
c502fc2e-a4fc-4c4f-ae0c-722a50d74ecd.html.
10
   Kaiser, Poverty Rate by Race/Ethnicity (using 2018 data), https://www.kff.org/other/state-
indicator/poverty-rate-by-
raceethnicity/?currentTimeframe=0&sortModel=%7B%22colId%22:%22Location%22,%22sort
%22:%22asc%22%7D.




                                                   6
       Case 3:20-cv-00495-SDD-RLB               Document 31-3         08/25/20 Page 8 of 19




than their non-Hispanic white peers. 11 Obesity among non-Hispanic blacks stands at 49.6%, compared

to 44.8% among Hispanics and 42.2% among non-Hispanic whites.12

        15.      In Louisiana, African Americans account for over 50%,13 of COVID-19 illnesses

despite the fact that they comprise only 32% of Louisiana’s population.14 Over 17% of African Americans

in Louisiana have been diagnosed with diabetes.15 A study based on 2010 data found that over 60% of

African Americans in New Orleans had a chronic health condition.16 This includes 43% of African

Americans having hypertension, 20% having asthma, and 16% having diabetes or high blood sugar.17

Based on these data, it is my opinion that COVID-19 has a disproportionate impact on the African

American population.

        16.      Transmission of SARS-CoV-2 can occur in a variety of ways. First, SARS-CoV-2 can

be spread when an infected individual talks18, breaths, coughs, sneezes, and the like, expelling droplets


Heart Disease in African Americans, HHS,
https://minorityhealth.hhs.gov/omh/browse.aspx?lvl=4&lvlid=19. 12 Centers for Disease
Control, Adult Obesity Facts (last updated June 29, 2020),
https://www.cdc.gov/obesity/data/adult.html#:~:text=Obesity%20affects%20some%20group
s%20more%20than%20others&text=Non%2DHispanic%20blacks%20(49.6%25),%2DHispa
nic%20Asians%20(17.4%25).
12
   Centers for Disease Control, Adult Obesity Facts (last updated June 29, 2020),
https://www.cdc.gov/obesity/data/adult.html#:~:text=Obesity%20affects%20some%20group
s%20more%20than%20others&text=Non%2DHispanic%20blacks%20(49.6%25),%2DHispa
nic%20Asians%20(17.4%25).
13
   See La. Dep’t of Pub. Health, Coronavirus (COVID-19), http://ldh.la.gov/Coronavirus/ (last
updated Aug. 3, 2020).
14
   Louisiana Department of Health, Louisiana Coronavirus Information, (last visited August 3,
2020): https://ldh.la.gov/Coronavirus/.
15
   United Health Foundation, America’s Health Rankings: Annual Report 2019,
https://www.americashealthrankings.org/explore/annual/measure/Diabetes/state/LA.
16
   New Orleans Health Department, “Health Disparities in New Orleans,” June 2013:
https://www.nola.gov/health-department/data-and-publications/reports/health-disparities-in-new-
orleans-community-2013/.
17
   Id.
18
   See e.g. Stadnytskyi V, Bax CE, Bax A, Anfinrud P (June 2020). The airborne lifetime of
small speech droplets and their potential importance in SARS-CoV-2 transmission, Proceedings




                                                    7
       Case 3:20-cv-00495-SDD-RLB                 Document 31-3          08/25/20 Page 9 of 19




that can transmit the virus to others in their proximity. Because of this, SARS-CoV-2 can spread rapidly

in crowded conditions.19 It is generally believed that such droplets can infect people who are within six

feet of an infected person, and on this basis it is recommended that people maintain at least 6-feet of

distance from each other.20

        17.       Second, there is evidence that the virus can also be aerosolized, such that microscopic

droplets containing the virus remain in the air and can be inhaled by others who subsequently come into

contact with the air. This could mean, for example, that if someone with COVID-19 releases droplets that

are aerosolized, a person behind them in the line may be exposed to the aerosolized particles even if she

remains 6 feet away from the infected person, by entering the same air space as she moves forward in the

line. Multiple studies have shown that SARS-CoV-2 may remain airborne for extended periods. One

study found that SARS-CoV-2 remained viable in aerosols for the entire three hour experiment.21 Another

analysis led by researchers at Tulane University concluded that “preliminary data suggest that SARS-

CoV-2 is resilient in aerosol form,” and that respirable-sized aerosols could retain infectivity for up to 16




of the National Academy of Sciences of the United States of America. 117 (22): 11875–11877.
doi:10.1073/pnas.2006874117 (concluding that “there is a substantial probability that normal
speaking causes airborne virus transmission in confined environments”).
19
   Lea Hamner et al., High SARS-CoV-2 Attack Rate Following Exposure at a Choir Practice —
Skagit County, Washington, March 2020, Morbidity and Mortality Weekly Report Early Release
(May 12, 2020), available at
https://urldefense.com/v3/__https://www.cdc.gov/mmwr/volumes/69/wr/mm6919e6.htm__;!!Ph
yt6w!P95DR9LWocSvigpDbIvSsSaaCH5cz-RZcugKDcqAV3KC5PIq6bzIGGLbmJE$
(describing a 2.5 hour choir practice attended by 61 persons, including a symptomatic patient.
After singing in close proximity during the practice, 32 confirmed and 20 probably secondary
COVID-19 cases occurred.).
20
   WHO, Infection prevention and control of epidemic- and pandemic-prone acute respiratory
diseases in health care. 2014; Available from:
https://www.who.int/csr/bioriskreduction/infection_cont rol/publication/en/.
21
   Neeltje van Doremalen, et al., Aerosol and Surface Stability of SARS-CoV-2 as Compared
with SARS-CoV-1, N Engl J Med 2020; 382:1564-1567 (April 16, 2020):
https://www.nejm.org/doi/10.1056/nejmc2004973.




                                                      8
      Case 3:20-cv-00495-SDD-RLB               Document 31-3         08/25/20 Page 10 of 19




hours. 22 As a result, the authors concluded that “[a]erosol transmission of SARS-CoV-2 may be a more

important exposure transmission pathway than previously considered.” 23 And a recent study from the

University of Florida demonstrated live infectious SARS-CoV-2 virus in aerosols collected at a distance

of seven to 16 feet from patients hospitalized with COVID-19, establishing the biological plausibility of

transmission of infection via aerosols.24 Furthermore a recently published study by Richard, et al

convincingly proves that SARS-CoV-2 infection can be transmitted by aerosols in ferrets, the standard

animal model for studying the transmission of influenza viruses, among others.25

        18.      Some individuals who are infected with SARS-CoV-2 but who do not develop

symptoms can transmit the virus to others (i.e. are infectious). Those who do develop symptoms may be

infectious up to 48 hours prior to becoming symptomatic. This means that isolating only persons known

to be ill with COVID-19 will not stop the spread of SARS-CoV-2 infection. Rather, to prevent increasing

the scope of the outbreak of COVID-19, we must assume that anyone could be infected and infect another

person or persons.

        19.      Pandemics like the current one occur when the number of infections grows

exponentially. Fixed rate exponential growth means that the number of infections doubles in a defined


22
   Fears SC, Klimstra WB, Duprex P, Hartman A, Weaver SC, Plante KS, et al. Persistence of
severe acute respiratory syndrome coronavirus 2 in aerosol suspensions. Emerg Infect Dis. 2020
Sept.
https://urldefense.com/v3/__https://doi.org/10.3201/eid2609.201806__;!!Phyt6w!P95DR9LWoc
SvigpDbIvSsSaaCH5cz-RZcugKDcqAV3KC5PIq6bzIap-cQLI$.
23
   Fears SC, Klimstra WB, Duprex P, Hartman A, Weaver SC, Plante KS, et al. Persistence of
severe acute respiratory syndrome coronavirus 2 in aerosol suspensions. Emerg Infect Dis. 2020
Sept.
https://urldefense.com/v3/__https://doi.org/10.3201/eid2609.201806__;!!Phyt6w!P95DR9LWoc
SvigpDbIvSsSaaCH5cz-RZcugKDcqAV3KC5PIq6bzIap-cQLI$.
24
   Lednicky et al, Viable SARS-CoV-2 in the air of a hospital room with COVID-19 patients,
medRxiv (8/4/20) https://www.medrxiv.org/content/10.1101/2020.08.03.20167395v1.
25
   Mathilde Richard et al, “SARS-CoV-2 is transmitted via contact and via the air between
ferrets,” Nature Communications (July 8, 2020), available at:
https://www.nature.com/articles/s41467-020-17367-2.



                                                    9
      Case 3:20-cv-00495-SDD-RLB                 Document 31-3         08/25/20 Page 11 of 19




amount of time. For example, if on day one of the outbreak there are 100 infected individuals and the

doubling period is five days, by day six (five days later) 200 individuals will have become infected, and

by day 11(five days later) 400 individuals will have become infected. By contrast, linear growth would

mean a steady increase in infections per a given period of time (e.g., 100 new infections every five days).

The shorter the doubling time, the greater the growth rate of the epidemic/pandemic. If exponential

growth rates are not moderated, the number of infections and resultant illnesses can quickly overwhelm a

given health system. The term “flattening the curve” refers to attempts to lengthen the doubling period of

infections and thereby prevent a collapse of the healthcare system. Reducing the growth rate of infections

and resultant disease is achieved through both official policies and changes to individual social behavior.

        20.      Early models have indicated that COVID-19 would be present, nationally and in

Louisiana, during the November and December 2020 elections.26 Its persistence (and indeed surge)

during the summer only underscores the likelihood that it will be present in November and December,

2020. Currently, there is no cure for COVID-19 nor any foolproof means of preventing its spread, short

of complete isolation.

        21.      We currently do not know if those who have had COVID-19 develop protective

immunity. As SARS-CoV-2 is a new virus, also referred to as a “novel” virus, only those who have been

infected and who have recovered are possibly immune; there is no population with pre-existing immunity



26
   Kristine A. Moore, Marc Lipsitch et al., “COVID-19: The CIDRAP Viewpoint,” CIDRAP
(April 30, 2020): https://www.cidrap.umn.edu/sites/default/files/public/downloads/cidrap-
covid19-viewpoint-part1_0.pdf (concluding based on lessons from previous influenza pandemics
that in a best case scenario, COVID-19 would continue for 18 months, which from time of
publication would be October 2021); Ryan Best and Jay Boice, “Where The Latest COVID-19
Models Think We’re Headed -- And Why They Disagree,” FiveThirdyEight (August 6, 2020):
https://projects.fivethirtyeight.com/covid-forecasts/ (comparing 15 models published by
scientists to illustrate possible trajectories of the pandemic’s death toll, all of which show
increases in COVID-19 deaths through at least September 2020).




                                                    10
       Case 3:20-cv-00495-SDD-RLB                Document 31-3         08/25/20 Page 12 of 19




to the virus. Anyone who has not yet been infected with SARS-CoV-2 is susceptible to infection. Due

to the virus’s novelty, we do not know whether protective immunity is present in those who survive an

infection. If protective immunity is developed, we do not know if it is permanent for only a limited time,

or whether re-infection is possible. Even if antibodies to the virus do confer immunity, research has found

that the level of antibodies in those recovering from the virus appears to decline within a few months of

infection, which may indicate a limited period of protective immunity.27

        22.      There is not yet any FDA-approved vaccine against SARS-CoV-2 that could be used to

immunize the population against the virus. Most experts do not expect widespread availability of a

COVID-19 vaccine until 2021, at the earliest. Dr. Fauci of the NIH has recently stated that it is possible a

vaccine may be ready as early as the end of 2020. However, it would take significantly more time before

substantial numbers of doses of the vaccine became readily available and were delivered to the public at

large. In no currently foreseeable circumstances is an effective vaccine anticipated to be broadly

distributed by the time of the November 2020 election.

        23.      The development of “herd immunity” is another means through which dissemination of

certain viruses in a population can cease. Herd immunity occurs when a high percentage of the population

becomes immune to an infectious agent, such that the spread is dramatically slowed, as infected persons

become dead-ends for the infectious agent, so to speak, because they are not interacting with anyone to

whom they can transmit it. Approximately 60-95% of a population must be immune in order to achieve

herd immunity, depending on the infectiousness of the agent. In this context, an individual’s immunity

can come from either vaccination or a previous infection. It is possible that through the development and



27
   https://www.scientificamerican.com/article/concerns-about-waning-covid-19-immunity-are-
likely-overblown/




                                                     11
         Case 3:20-cv-00495-SDD-RLB               Document 31-3         08/25/20 Page 13 of 19




administration on of an effective vaccine, the spread of the virus, or both, herd immunity could be achieved

against COVID-19 in the future. However, because there is currently no vaccine and it has not been

confirmed that those who have had the virus develop protective immunity, herd immunity is unlikely to

prevent the spread of the virus in the near future. In sum, infections, hospitalizations, and deaths due to

COVID-19 will almost certainly continue into 2021, even if appropriate preventive measures remain in

place.

         24.        The only currently available ways to limit the spread of COVID-19 are self-isolation,

social distancing, frequent handwashing, masking, and disinfecting surfaces.

         25.        Self-isolation involves not physically interacting with those outside one’s household or

small social group. Social or physical distancing is maintaining at least six feet of distance between

individuals. Both interventions are aimed at keeping infected individuals far enough apart from other

individuals so that they are unlikely to transmit the virus to others. Frequent handwashing and regular

disinfecting of surfaces can curb the spread via contaminated surfaces.

         26.        There is some evidence that wearing a cloth mask of the kind commonly worn by the

public reduces transmission of the virus. Masking, however, does not completely prevent the transmission

of SARS-CoV-2 to/from the mouth and nose, and provides no protection against transmission of the virus

into a person’s eyes. Earlier this month, a systematic review of 19 randomized controlled trials testing the

efficacy of masks in protecting against the spread of coronaviruses and other respiratory transmitted

viruses found that, only when used correctly do N-95 masks provide protection, and that cloth masks were

less effective.28


28
  C. Raina MacIntyrea and Abrar Ahmad Chughtai, “A rapid systematic review of the efficacy
of face masks and respirators against coronaviruses and other respiratory transmissible viruses
for the community, healthcare workers and sick patients,” Int. J. Nurs Stud. 2020 Aug; 108:
103629: https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7191274/.



                                                      12
       Case 3:20-cv-00495-SDD-RLB                 Document 31-3         08/25/20 Page 14 of 19




        27.       Due to the ease of transmission, the high risk to certain parts of the population, and the

fact that SARS-CoV-2 will continue to spread unless and until widespread vaccination and/or herd

immunity is achieved, individuals will need to continue to take steps to prevent infection.

        28.       Another tool for reducing the spread of COVID-19 is rapid and widespread testing.

Currently, the United States does not conduct adequate testing. Laboratory tests to detect the presence of

the SARS-CoV-2 virus currently use polymerase chain reaction (PCR) to detect the virus’s nucleic acids

in an individual’s nose or throat. While these tests are improving, they may miss some infections or be

read as positive when infectious virus is not present. Furthermore, it typically requires at least 12-24 hours

(or more) before the test result is available, and in many parts of the U.S., the delay in getting back test

results can exceed a week. Faster methods of testing that may provide results within an hour are in

development. However, it will take at least several months before such tests are widely available to the

public and such tests are expected to have only moderate sensitivity, i.e., they are likely to produce many

false negative results. Tests of blood for the presence of antibodies to SARS-CoV-2 (i.e. serologic tests)

are also under development, but their accuracy in confirming prior infection with the virus is still under

investigation. In addition, it is not known whether having a positive test for antibodies proves that an

individual is immune to/protected against re-infection.

        29.       One of the primary ways that state and local governments have sought to prevent the

spread of COVID-19 is by implementing “Stay-at-Home Orders.” Two recent studies looked at the

efficacy of such measures. The first of these examined the impact of measures taken in 11 European

countries on COVID-19 death rates29, and concluded that they reduced transmission by 81%.30 Another


29
   Seth Flaxman, et al., Estimating the effects of non-pharmaceutical interventions on COVID- 19
in Europe, Nature (2020), https://doi.org/10.1038/s41586-020-2405-7.
30
   Seth Flaxman, et al., Estimating the effects of non-pharmaceutical interventions on COVID- 19
in Europe, Nature (2020), https://doi.org/10.1038/s41586-020-2405-7.




                                                      13
      Case 3:20-cv-00495-SDD-RLB                Document 31-3         08/25/20 Page 15 of 19




recent Nature paper analyzed the situation in China and the United States.31 This analysis also found that

policies that require people to stay at home, whether or not they are infected, effectively reduced

transmission.

        30.      Conversely, increases in COVID-19 cases in states in the United States that ended their

Stay-at-Home Orders have been documented. States including Florida and South Carolina that re-opened

large parts of their economy in late April saw a resulting increase in COVID-19 cases. For example,

South Carolina re-opened retail stores on April 20, and saw a 999% increase in cases by July 9.32 Alabama

ended its Stay-at-Home Order on April 30, and saw a 547% increase in cases by July 9.33 Of the eight

states that ended their Stay-at-Home Orders in late April, only two (South Carolina and Colorado) did not

see an increase in cases of at least 200%.34 The other six states that ended their stay-at-home orders in

late April (Oklahoma, Tennessee, Georgia, Mississippi) saw increases above 200% during the period

between the end of their Stay-at-Home Orders in late April and July 9.35

        31.      Similarly, the rate of COVID-19 cases in Louisiana increased drastically after the state

ended its Stay-at-Home Order on May 15. 36 By July 9, the average daily case rate had increased by




31
   Soloman Hsiang, The effect of large-scale anti-contagion policies on the COVID-19
pandemic,Nature (2020), https://www.nature.com/articles/s41586-020-2404-8.
32
   Lazaro Gamio, “How Coronavirus Cases Have Risen Since States Reopened, New York
Times (July 9, 2020): https://www.nytimes.com/interactive/2020/07/09/us/coronavirus-cases-
reopening-trends.html.
33
   Id.
34
   Id.
35
   Id.
36
   Jeff Adelson, et. al, “Louisiana hospitals are under strain as coronavirus cases sure,”
NOLA.com (July 17, 2020): https://www.nola.com/news/coronavirus/article_4fa0e548-c87d-
11ea-ba0a-77bf2cce6d45.html.




                                                    14
       Case 3:20-cv-00495-SDD-RLB                  Document 31-3          08/25/20 Page 16 of 19




193%, and since then it has increased even more.37 The increase in cases has been so extreme that the

state has repeatedly pushed-back plans to enter Phase 3. 38

        32.       Polling locations are a prime area of concern with regard to increased transmission of

SARS-CoV-2, due to the close proximity of large numbers of individuals—voters, observers, poll

workers—in a limited indoor space. A polling location also has a large number of common surfaces that

multiple people touch: the doors, the poll books to sign in, pens, voting booths, and voting machines.

Having a large number of persons in an indoor space creates an enhanced risk of transmission of SARS-

CoV-2 infection. While it may be theoretically possible to mitigate that risk through the wearing of masks

and social distancing (six feet of separation), it is not clear that such measures will be completely effective,

given the difficulty of enforcing such measures. In crowded indoor polling places there is a persistent risk

that voters will stand closer than six feet from one another.

        33.       There are measures that would reduce the number of voters at polling places for in

person voting on election day. The CDC recommends that election officials “offer alternative voting

methods that minimize direct contact and reduce crowd size at polling stations,” including alternatives to

in-person voting.39 Effective measures could include mail-in voting and early voting.

        34.       Examining jurisdictions that held primaries during the pandemic in spring, 2020

provides evidence that voters are right to be concerned about exposure to COVID-19 at their polling


37
   Lazaro Gamio, “How Coronavirus Cases Have Risen Since States Reopened, New York
Times (July 9, 2020): https://www.nytimes.com/interactive/2020/07/09/us/coronavirus-cases-
reopening-trends.html.
38
   Jeff Adelson, et. al, “Louisiana hospitals are under strain as coronavirus cases sure,”
NOLA.com (July 17, 2020): https://www.nola.com/news/coronavirus/article_4fa0e548-c87d-
11ea-ba0a-77bf2cce6d45.html.
39
   CDC, Coronavirus Disease 2019 (COVID-19): Considerations for Election Polling Locations
and Voters: Interim Guidance to Prevent Spread of Coronavirus Disease 2019 (COVID-19),
https://www.cdc.gov/coronavirus/2019-ncov/community/election-polling-locations.html (last
updated June 22, 2020).




                                                       15
         Case 3:20-cv-00495-SDD-RLB               Document 31-3         08/25/20 Page 17 of 19




places. Cotti et al. found that in-person voting in the April 7th Wisconsin primary had a large and

statistically significant association with the spread of the coronavirus.40 At the county level, they estimate

that a 10 percent increase in in-person turnout was associated with a 17.7 % increase in the positive test

rate.41 Overall, they find that in-person voting increased Wisconsin’s statewide total by 700 COVID-19

cases over five weeks.42 A second paper argues that the primaries had no discernible effects on COVID-

19 transmission in Wisconsin; however, this paper has several short-comings. First, it examined only the

two weeks immediately after the election. While that time period would have included most of the people

who became infected while voting , the study would likely have missed secondary transmission to

family/household members, who would have become infected later, as well as missing others who either

did not present for testing or who did not develop symptoms, but who might have gone on to infect others

subsequently. Second, the study had very limited statistical power to detect an increase in infections,

particularly given that many infections produce no symptoms, and many with symptoms may not seek

care or undergo testing for COVID-19.43 Similarly, a CDC study that found no discernible effect of the

Wisconsin primaries on COVID-19 transmission in Milwaukee had very limited statistical power to detect

an increase in COVID-19 cases, hospitalizations or deaths and could not prove that SARS-CoV-2

transmission did not occur at polling stations.44




40
     Cotti et al. 2020.
41
     Ibid.
42
     Ibid.
43
   Leung, Kathy, Joseph T. Wu, Kuang Xu, and Lawrence M. Wein. 2020. “No Detectable
Surge inSARS-CoV-2 Transmission due to the April 7, 2020 Wisconsin Election.”
https://www.medrxiv.org/content/10.1101/2020.04.24.20078345v1.full.pdf. Accessed 15 July
2020.
44
   Paradis, Heather et al. 2020. “Public Health Efforts to Mitigate Covid-19 Transmission
During the April 7, 2020, Election — City of Milwaukee, Wisconsin, March 13–May 5, 2020.”
https://www.cdc.gov/mmwr/volumes/69/wr/pdfs/mm6930a4-H.pdf. Accessed 7 August 2020.




                                                      16
        Case 3:20-cv-00495-SDD-RLB               Document 31-3         08/25/20 Page 18 of 19




         35.       In addition, contact tracing also explicitly links contracting COVID-19 with in-person

voting. In Wisconsin, contact tracing found that dozens of people who had tested positive for the

coronavirus after April 7 had voted in or worked at the polls in the Wisconsin primaries.45 Primaries have

been suspected of exposing poll workers in other locations as well, such as Florida,46 Illinois,47 and

Pennsylvania48. In fact, multiple poll workers in Chicago contracted COVID-19 after the March primary

and one died.49 Public health officials in Illinois even contacted voters and other poll workers at several

polling sites to inform them they were possibly exposed to the coronavirus on election day.50 Similarly,

Alabama already has had one poll worker in the 2020 primary runoff election hospitalized for COVID-

19; election officials have tried to contact other poll workers and 475 people who voted at the precinct to

warn them that they possibly were exposed to COVID-19.51

         36.       My opinion that voting by mail is a demonstrably safer option for voters in light of the

SARS-CoV-2 virus pandemic is not based upon people’s generalized fear of infection. It is based on what


45
  Reimann, Nicholas. 2020.
46
   Chavez, Aida. 2020. “After Florida Held Its Primary Amid Pandemic, Two Poll Workers
Tested Positive for Coronavirus.” The Intercept.
https://theintercept.com/2020/03/27/coronavirus-florida-poll-workers-elections/. Accessed 15
July 2020.
47
   Ahern, Mary Ann. 2020. “Poll Worker at Chicago Voting Site Dies of Coronavirus, Election Officials
Say.”
 https://www.nbcchicago.com/news/local/chicago-politics/poll-worker-at-chicago-voting-site-dies-of-
coronavirus-election-officials-say/2255072/. Accessed 15 July 2020
48
   Meyer, Katie and Emily Previti. 2020. “A Philly poll watcher got Covid-19, but the city isn’t notifying
voters.”
 https://whyy.org/articles/a-philly-poll-watcher-got-covid-19-but-the-city-isnt-notifying-voters/.
Accessed 15 July 2020.
49
   Kozlov, Dana. 2020. “Multiple Chicago Primary Poll Workers Later Fell Ill With Covid-19, One Poll
Worker Died.” https://chicago.cbslocal.com/2020/04/13/poll-worker-who-was-on-duty-on-south-side-for-
march-17-primary-dies-of-coronavirus/. Accessed 7 Aug 2020.
50
     Ahern 2020.
51
  Burkhalter, Eddie. 2020. “Piedmont Poll Worker in Tuesday’s Runoff Tests Positive for
Covid-19, Hospitalized.” https://www.alreporter.com/2020/07/20/piedmont-poll-worker-in-
tuesdays-runoff-tests-positive-for-covid-19-hospitalized/. Accessed 23 July 2020.




                                                     17
Case 3:20-cv-00495-SDD-RLB   Document 31-3   08/25/20 Page 19 of 19
